DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/28/2020 has been entered.



	Response to Amendment	
Received 12/28/2020

	Claim(s) 1, 2, and 4-16 are pending.
	Claim(s) 3 have been cancelled.
The 35 U.S.C § 103 rejection to claims 1, 2, and 4-16 have been fully considered in view of the amendments received 12/28/2020 and are fully addressed in the prior art rejection below.



Response to Arguments
Received 12/28/2020



Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive; as expressed below.


Regarding independent claim(s) 1 and 10 and dependent claim 14:

Applicant argues (Remarks, Page 12, ¶ 2 to Page 13, ¶ 2), “… that the newly cited reference to Fujita fails to cure the deficiencies in Kim and Saisho.

Fujita discloses that the projection images of different sizes can be projected onto the projection surface 2 according to the setting of a condition depending on a sight line. Fujita also discloses that at least one of the size and the position of the projection image, the distance between the projection image and the projection surface 2, and the like can be set as the condition.
On the other hand, in the presently claimed invention, the virtual images V3 and VI are based on the plurality of video image light fluxes through the plural optical elements corresponding to the plural video images to be divided and displayed by the video image source and are images formed at plural positions different in distance in front when viewed from the driver’s sight point. That is, the presently claimed invention can form the large-size virtual image (V3) in the background and the small-size virtual image (VI) in the foreground. Therefore, the virtual image of the presently claimed invention is much different from Fujita’s projection image.”
The Examiner disagrees. Applicant’s arguments fail to view the rejection as a whole. Wherein:
(1) Kim et al. (US PGPUB No. 20150316765 A1) teaches a virtual image optical system displaying a plurality of virtual images at a plurality of positions at different regions ahead of the vehicle in terms of a viewpoint position of a driver by causing light emitted from the flat display to reflect on the windshield (Kim; [¶ 0028, ¶ 0039 and ¶ 0059-0061], as illustrated within Fig. 2 and Fig. 5). Additionally, Kim et al. teaches a plurality of video images are divided and displayed on a screen of the flat display based on the video image information corresponding to the respective positions (Kim; [¶ 0038-0041]), through which the respective video image light fluxes pass (Kim; [¶ 0038-0041]; wherein, optical elements 241-242 and/or 220 using backlight elements 211-213 are arranged to respectively establish dynamic/fluxed imaging [¶ 0046 and ¶ 0048-0050], as illustrated within Fig. 3B), in order to form the plurality of virtual Kim; [¶ 0038-0040 and ¶ 0048-0049], as illustrated within Fig. 2 and Fig. 3B), and the plurality of optical elements cause a video image light flux for the virtual image V1 to be an optical distance and magnification relative to a video image light flux for the virtual image V3 (Kim; the plurality of optical elements 241-242 and/or 220 using backlight elements 211-213 cause a camera/video image light flux for the virtual image V1 (i.e. 1st image associated with region 111) to be an optical distance and magnification relative to a camera/video image light flux for the virtual image V3 (i.e. 2nd image associated with region 113) [¶ 0039-0040 and ¶ 0048-0049], as depicted within Fig. 2 and Fig. 3B; and, as further illustrated within Fig. 10 [¶ 0082-0084]). Such that, the teachings of Kim et al. as mentioned above are modified by the teachings of Saisho (US PGPUB No. 20160170487 A1), in order to incorporate teachings of a virtual image optical system displaying a plurality of virtual images at a plurality of positions at different regions ahead of the vehicle in terms of a viewpoint position of a driver by causing light emitted from the flat display to reflect on the windshield (Saisho; [¶ 0033-0038 and ¶ 0081-0082], as illustrated within Fig. 3 and Fig. 8; moreover, a driver/user perceives the images displayed at a distance La, Lb, and/or Lc [¶ 0084-0086] for an image G [¶ 0074-0075 and ¶ 0087-0088] divided into regions [¶ 0063]); the plurality of virtual images being at least established so as to cause a virtual image V3 overlapping a background to be established in an upper portion of the windshield (Saisho; the plurality of virtual images (i.e. images 701-703, 712-717, and/or 722-725) [¶ 0089-0091] associated within display areas A-C [¶ 0084-0086] being at least established so as to cause a virtual image V3 (i.e. one of images 722-725) of area A overlapping a background (i.e. a depth farthest form a user/driver) to be established in an upper portion of the windshield [¶ 0089-0091], as illustrated within Fig. 8 and Fig. 9; wherein, the one or more images associated within one or more areas respectively are in relation with viewing distance from a user/driver and viewing placement relative to a viewpoint and viewing area [¶ 0081-0082 and ¶ 0087-0088]; moreover, displayed information in relation with an upper, middle, and lower sections of placement [¶ 0063]), and cause a virtual image V1 overlapping a foreground to be established toward a lower portion from the upper portion of the windshield (Saisho; the arrangement of the images cause a virtual image V1 (i.e. one of images 701-703) [¶ 0089-0091] associated within display areas A-C [¶ 0084-0086] overlapping a foreground (i.e. depth closest to a user/driver) to be established toward a lower portion from the upper portion of the windshield [¶ 0089-0091], as depicted within Fig. 8 and Fig. 9), and the plurality of optical elements include respective optical elements for aberration correction and optical distance conversion (Saisho; [¶ 0035-0037, ¶ 0043, ¶ 0048, ¶ 0051-0053, and ¶ 0055], as depicted within Fig. 3 and Fig. 5; and, optical distance conversion [¶ 0081-0083 and ¶ 0085-0087], as illustrated within Fig. 8; wherein, an image g is sectioned into upper, middle, and lower sections [¶ 0056, ¶ 0063, and ¶ 0088-0089], as depicted within Fig. 9, is controlled by the HUD 200 [¶ 0031 and ¶ 0037]). Still further, the teachings of Kim et al. as modified by Saisho as mentioned above, are further modified by the teaching of Fujita (US PGPUB No. 20180143443 A1), in order to incorporate the teachings of respective sizes of the virtual image V3 and the virtual image V1 further satisfy a relationship (V3 > V1) in which the size of the virtual image V3 is larger than the size of the virtual image V1 (Fujita; respective sizes (i.e. standard size, 10 % of standard size), as illustrated within Fig. 3, of the virtual image V3 (of a 2nd condition) and the virtual image V1 (of a 1st condition) further satisfy a relationship (V3 > V1, standard size or 60% of standard size > 10% of standard size) in which the size of the virtual image V3 (of a 2nd condition) is larger than the size of the virtual image V1 (of a 1st condition) [¶ 0057-0058]; wherein, virtual image V3 and virtual image V1 correspond to projections images [¶ 0024]; wherein, a projection image comprises one or more images corresponding to icons or characters according to one or more conditions [¶ 0046-0047 and ¶ 0049-0050]); and the plurality of optical elements cause an image light flux for the virtual image V1 to be shorter in optical distance and lower in magnification than an image light flux for the virtual image V3 (Fujita; the plurality of optical elements cause an image light flux for the virtual image V1 (of a 1st condition) to be shorter in optical distance (i.e. standard distance + alpha.sub.1) and lower in magnification (i.e. 10 % of standard size) than an image light flux for the virtual image V3 (i.e. standard distance + alpha.sub.3 and 60 % of standard size) [¶ 0057-0058]; wherein, image light flux of a virtual image corresponds one or more light sources [¶ 0030 and ¶ 0032] that are controlled into patterns [¶ 0031 and ¶ 0033-0034] forming image data [¶ 0039]).
(2) Fujita teaches a virtual image is given a larger size when the distance of that image is farther away corresponding to being greater that a standard distance and a virtual image being given a smaller size when the distance of that image is closer, as shown within Fig. 3:

    PNG
    media_image1.png
    559
    795
    media_image1.png
    Greyscale

Moreover, the distance and size of a virtual image start at a “standard distance” and “standard size” and increase by a value factor, and as a virtual image being furthest away (e.g. standard distance + alpha3) relative to the others it corresponds to being in a background.
Therefore, Applicant fails to provide clear difference between the prior art and the argued claimed subject matter above.


Applicant argues (Remarks, Page 13, ¶ 3 to Page 14, ¶ 1), “… that the size of the projection image refers to the size of the individual image of various icons, characters, or the like included in the projection image on the projection surface 2 and the size of the individual image can be changed according to the condition (see paras. [0050]-[0051]). Further, Fujita discloses that ‘the position of the projection image’ is the position of the individual image on the projection surface 2 and is shown in FIG. 4 (see paras. 
The Examiner disagrees. Applicant’s arguments fail to view the rejection as a whole. Wherein, Saisho teachings of a virtual image optical system displaying a plurality of virtual images at a plurality of positions at different regions ahead of the vehicle in terms of a viewpoint position of a driver by causing light emitted from the flat display to reflect on the windshield (Saisho; [¶ 0033-0038 and ¶ 0081-0082], as illustrated within Fig. 3 and Fig. 8; moreover, a driver/user perceives the images displayed at a distance La, Lb, and/or Lc [¶ 0084-0086] for an image G [¶ 0074-0075 and ¶ 0087-0088] divided into regions [¶ 0063]); the plurality of virtual images being at least established so as to cause a virtual image V3 overlapping a background to be established in an upper portion of the windshield (Saisho; the plurality of virtual images (i.e. images 701-703, 712-717, and/or 722-725) [¶ 0089-0091] associated within display areas A-C [¶ 0084-0086] being at least established so as to cause a virtual image V3 (i.e. one of images 722-725) of area A overlapping a background (i.e. a depth farthest form a user/driver) to be established in an upper portion of the windshield [¶ 0089-0091], as illustrated within Fig. 8 and Fig. 9; wherein, the one or more images associated within one or more areas respectively are in relation with viewing distance from a user/driver and viewing placement relative to a viewpoint and viewing area [¶ 0081-0082 and ¶ 0087-0088]; moreover, displayed information in relation with an upper, middle, and lower sections of placement [¶ 0063]), and cause a virtual image V1 overlapping a foreground to be Saisho; the arrangement of the images cause a virtual image V1 (i.e. one of images 701-703) [¶ 0089-0091] associated within display areas A-C [¶ 0084-0086] overlapping a foreground (i.e. depth closest to a user/driver) to be established toward a lower portion from the upper portion of the windshield [¶ 0089-0091], as depicted within Fig. 8 and Fig. 9), and the plurality of optical elements include respective optical elements for aberration correction and optical distance conversion (Saisho; [¶ 0035-0037, ¶ 0043, ¶ 0048, ¶ 0051-0053, and ¶ 0055], as depicted within Fig. 3 and Fig. 5; and, optical distance conversion [¶ 0081-0083 and ¶ 0085-0087], as illustrated within Fig. 8; wherein, an image g is sectioned into upper, middle, and lower sections [¶ 0056, ¶ 0063, and ¶ 0088-0089], as depicted within Fig. 9, is controlled by the HUD 200 [¶ 0031 and ¶ 0037]). Furthermore, Saisho is further modified by Fujita. Such that, the distances, as taught by Fujita, are relative to one another and share a relationship with respect to each other, as illustrated by the distances being based from the standard distance and have a factor from the base standard distance. Thus, an image which is further away from the image of the standard distance corresponds to a background image. In other words, in image of standard distance + alpha3 is background to an image of standard distance + alpha2, which is background to an image of standard distance + alpha1, and which is background to an image of standard distance (Fujita; [0046-0047, ¶ 0049-0050, and ¶ 0057-0058], as illustrated within Fig. 3). 
Therefore, Applicant fails to provide clear difference between the prior art and the argued claimed subject matter above.

Applicant argues (Remarks, Page 14, ¶ 2-3), that “… Fujita teaches the system of forming the projection images different in size (or distance) is as follows. First, the order of the arrangement of the component elements is, as shown in FIG. 2, the imaging unit 10, light source unit 4 (light source unit 40), projection optical system 46, diffuser plate 5, reflecting mirror 6, magnifying glass 7, and projection surface 2. The Examiner appears to equate the mechanism in the light source unit 4(40) corresponds to the claimed plural optical elements. However, the mechanism in the light source unit 4(40) is different from the optical elements (23, 24) disclosed in the present application. This mechanism in the light source unit 4(40) appears to merely be a mechanism for synthesizing the well-known RGB light. In addition, Fujita does discloses any details regarding forming plural images in the light source unit 4(40).
Further, Fujita discloses that the projection unit 50 is optically designed so that the image based on the light projected onto the projection surface 2 is visually recognized as the virtual image at the position in front of the windshield 1 (see para. [0039]). Fujita does not disclose or suggest forming plural images by the projection unit 50 disposed after the light source unit 4(40) or about the plural optical elements (23, 24) as in the present application.”
The Examiner disagrees. Applicant’s arguments fail to view the rejection as a whole, as well as infer limitations that are silent within the independent claims. 
Wherein:
(1) Kim et al. teaches a plurality of optical elements arranged between the flat display and the concave mirror (Kim; the HUD device 200 (i.e. virtual image optical system) includes a plurality of optical elements 220 [¶ 0030], 211-213 [¶ 0034-0036], 241-242 [¶ 0038 and ¶ 0040-0041], and/or 250 [¶ 0042] arranged between the display panel 220 and/or backlight module 210 (i.e. flat display) and the concave mirror 230 on a path of light (i.e. optical path of camera/video image light) [¶ 0037-0038 and ¶ 0043], as depicted within Fig. 2; wherein, the optical light content corresponds to camera/video image [¶ 0028-0030 and ¶ 0037]), the plurality of optical elements are arranged correspondingly to respective positions through which respective video image light fluxes for establishing the respective virtual images from the flat display pass (Kim; the plurality of optical elements 220, 211-213, 241-242, and/or 250, as addressed above, are arranged correspondingly to respective positions through which respective camera/video image light fluxes for establishing the respective virtual images from the display panel 220 and/or module 210 (i.e. flat display) pass (i.e. output) [¶ 0038-0041]; wherein, optical elements 241-242 and/or 220 using backlight elements 211-213 are arranged to respectively establish dynamic/fluxed imaging [¶ 0046 and ¶ 0048-0050], as illustrated within Fig. 3B); and a plurality of video images are divided and displayed on a screen of the flat display based on the video image information corresponding to the respective positions (Kim; [¶ 0038-0041]), through which the respective video image light fluxes pass (Kim; [¶ 0038-0041]; wherein, optical elements 241-242 and/or 220 using backlight elements 211-213 are arranged to respectively establish dynamic/fluxed imaging [¶ 0046 and ¶ 0048-0050], as illustrated within Fig. 3B), in order to form the plurality of virtual images (Kim; [¶ 0038-0040 and ¶ 0048-0049], as illustrated within Fig. 2 and Fig. 3B), and the plurality of optical elements cause a video image light flux for the virtual image V1 to be an optical distance and magnification relative to a video image light flux for the virtual image V3 (Kim; the plurality of optical elements 241-242 and/or 220 using backlight elements 211-213 cause a camera/video image light flux for the virtual image V1 (i.e. 1st image associated with region 111) to be an optical distance and magnification relative to a camera/video image light flux for the virtual image V3 (i.e. 2nd image associated with region 113) [¶ 0039-0040 and ¶ 0048-0049], as depicted within Fig. 2 and Fig. 3B; and, as further illustrated within Fig. 10 [¶ 0082-0084]). Furthermore, Kim et al. is modified by the teachings of Saisho, in order to incorporate the plurality of optical Saisho; the HUD 200 [¶ 0035-0037] and/or image controller [¶ 0043, ¶ 0051-0053, and ¶ 0055] (i.e. plurality of optical elements include respective optical elements), as depicted within Fig. 3 and Fig. 5, for aberration/variation correction (associated with a movement amount) and optical distance conversion [¶ 0081-0083 and ¶ 0085-0087], as illustrated within Fig. 8; wherein, an image g is sectioned into upper, middle, and lower sections [¶ 0056, ¶ 0063, and ¶ 0088-0089], as depicted within Fig. 9, is controlled by the HUD 200 [¶ 0031 and ¶ 0037]; additionally, correction distortion [¶ 0037 and ¶ 0048]); and the plurality of optical elements cause a video image light flux for the virtual image V1 to be shorter in optical distance and lower in activity than a video image light flux for the virtual image V3 (Saisho; the HUD 200 [¶ 0035-0037] and/or image controller [¶ 0043, ¶ 0051-0053, and ¶ 0055] (i.e. plurality of optical element) cause a video image light flux [¶ 0036-0038], as depicted within Fig. 3, for the virtual image V1 (i.e. one of images 701-703) [¶ 0089-0091] to be shorter in optical distance [¶ 0081-0082 and ¶ 0087-0088], as depicted within Fig. 8, and lower in activity [¶ 0061 and ¶ 0063-0064] than a video image light flux [¶ 0036-0038], as depicted with Fig. 3, for the virtual image V3 (i.e. one of images 722-725) [¶ 0089-0091]). Even further, Kim et al. as modified by Saisho as mentioned above, is further modified by the teachings of Fujita, in order to incorporate the plurality of optical elements cause an image light flux for the virtual image V1 to be shorter in optical distance and lower in magnification than an image light flux for the virtual image V3 (Fujita; the plurality of optical elements cause an image light flux for the virtual image V1 (of a 1st condition) to be shorter in optical distance (i.e. standard distance + alpha.sub.1) and lower in magnification (i.e. 10 % of standard size) than an image light flux for the virtual image V3 (i.e. standard distance + alpha.sub.3 and 60 % of standard size) [¶ 0057-0058]; wherein, image light flux of a virtual image corresponds one or more light sources [¶ 0030 and ¶ 0032] that are controlled into patterns [¶ 0031 and ¶ 0033-0034] forming image data [¶ 0039]).
(2) Applicant argues that the claimed plurality of optical elements corresponds to optical elements 23 and 24 as disclosed within the Specification, however Applicant fails to view the limitation of the “plurality of optical elements” under broadest reasonable interpretation (MPEP; [2111]). Additionally, Applicant infers subject matter that is silent within the claims, such that the narrow configuration and functionally associated with the specified optical element 23 and optical element 24 (Drawings; Fig. 6) differs and is lacking within the subject matter of claim 1.  
(3) Applicant fails to view elements 40-44 as taught by Fujita, that is combination with the prior art of Kim et al. and Saisho, as mentioned above, teaches the argued subject matter.
Therefore, Applicant fails to provide clear difference between the prior art and the argued claimed subject matter above.

Applicant argues (Remarks, Page 14, ¶ 4 to Page 15, ¶ 1), “… that when the projection image is changed by the setting of the conditions (first condition and second condition), the system controller changes the data of the virtual image or controls the light emission of the light source unit. For example, Fujita discloses that ‘In a case where the distance to the virtual image is changed, the length of the optical path of the optical system in the projection unit 50 is made variable, and accordingly, the system controller 60 sets the distance to the virtual image to the first condition or the second condition by controlling the length of the optical path’ (see para. [0060]) However, Fujita 
The Examiner disagrees. Applicant’s arguments fail to view the rejection as a whole, as well as infer limitations that are silent within the independent claims. 
Wherein:
(1) Applicant fails to view the teaching of Kim et al. in view of Saisho and Fujita in combination as addressed above.
(2) Fujita teaches using the optical elements to adjust both size and distance corresponding to light source unit 4 comprising elements 40-44 being controlled by controller 60 (Fujita; [¶ 0029, ¶ 0036, and ¶ 0041]), wherein the controller 60 is configured to control one or more conditions (Fujita; [¶ 0046-0050]) and to control the size and distance of image data (Fujita; [¶ 0057-0061]). Thus, the plurality of optical elements cause an image light flux for the virtual image V1 to be shorter in optical distance and lower in magnification than an image light flux for the virtual image V3 (Fujita; the plurality of optical elements cause an image light flux for the virtual image V1 (of a 1st condition) to be shorter in optical distance (i.e. standard distance + alpha.sub.1) and lower in magnification (i.e. 10 % of standard size) than an image light flux for the virtual image V3 (i.e. standard distance + alpha.sub.3 and 60 % of standard size) [¶ 0057-0058]; wherein, image light flux of a virtual image corresponds one or more light sources [¶ 0030 and ¶ 0032] that are controlled into patterns [¶ 0031 and ¶ 0033-0034] forming image data [¶ 0039]).
MPEP; [2111]). 
Therefore, Applicant fails to provide clear difference between the prior art and the argued claimed subject matter above.

Applicant argues (Remarks, Page 15, ¶ 2 to Page 16, ¶ 2), “… that ‘the plurality of optical elements are arranged correspondingly to respective positions through which respective video image light fluxes for establishing the respective virtual images from the flat display pass’ and that ‘a plurality of video images are divided and displayed on a screen of the flat display based on the video image information corresponding to the respective positions, through which the respective video image light fluxes pass, in order to form the plurality of virtual images.’ For example, in the present application, the plural optical elements (23, 24) are arranged in the direction (in the example of FIG. 1, in the direction of arranging three lines, e.g., vertically) of intersecting with the direction (in the example of FIG. 1, the direction from 5 from 4) of the optical path of the video image light. Further, the video image source (liquid crystalline display panel) divides and forms the plural video images correspondingly to the direction. The plural video image light fluxes from the video image source are converted through the respective optical elements related to them. The first video image light flux in the divided first video image passes through the first optical element, and the second video image light flux in the divided second video image passes through the second optical element. Furthermore, in claim 14, in forming the virtual images VI, V2, and V3, the third video image light flux in the divided third video image does not pass through the optical elements.
None of the cited references, including Fujita, disclose the above-mentioned configuration. In addition, Fujita discloses a configuration in which the virtual image position is continuously changed, while the present invention fixedly arranges the optical elements in or on the optical path, thereby having the configuration of fixedly determining the display position of the virtual image according to the depression angle as a result. Thus, Fujita and the present application are entirely different in configuration and effect.”
The Examiner disagrees. Applicant’s arguments fail to view the rejection as a whole, as well as infer limitations that are silent within the independent claims. 
Wherein:

(2) The configuration of Fig. 1 the Drawings fails to include the elements 23 and 24. Although, Fig. 6 of the Drawings includes elements 23 and 24, Applicant infers limitations that are silent within the argued claim 1.
(3) The optical elements 23 and 24 and their associated configuration and functionality are silent within the claimed subject matter of claim 1, furthermore the limitation of the “plurality of optical elements” is under broadest reasonable interpretation (MPEP; [2111]). 
(4) Saisho further teaches the plurality of virtual images are established (Saisho; plurality of virtual images are established [¶ 0089-0091], as depicted within Fig. 9; moreover, the plurality of virtual images (i.e. images 701-703, 712-717, and/or 722-725) [¶ 0089-0091] associated within display areas A-C [¶ 0084-0086 and ¶ 0088]), from the upper portion of the windshield toward the lower portion thereof (Saisho; from the upper portion (i.e. area A) of the windshield toward the lower portion (i.e. area C) thereof [¶ 0089-0091], as illustrated within Fig. 9), as the virtual image V3 overlapping a position of the background (Saisho; as the virtual image V3 (i.e. one of images 722-725) of area A overlapping a position of the background (i.e. a depth farthest form a user/driver) [¶ 0081 and ¶ 0086-0087], as illustrated within Fig. 8), a virtual image V2 overlapping a position of a middle ground between the virtual images V3 and V1 (Saisho; a virtual image V2 (i.e. images 712-717) of area B overlapping a position of a middle ground between the virtual images V3 (i.e. one of images 722-725) of area A and V1 (i.e. one of images 701-703) of area C [¶ 0081, ¶ 0085, and ¶ 0087-0088]; moreover, display areas A-C corresponding to portions upper-lower [¶ 0089-0091], as illustrated within Fig. 9), and the virtual image V1 overlapping a position of the foreground (Saisho; the virtual image V1 (i.e. one of images 701-703) of area C overlapping a position of the foreground (i.e. a depth closest to a user/driver) [¶ 0081, ¶ 0084, and ¶ 0086-0087], as illustrated within Fig. 8; moreover, display areas A-C corresponding to portions upper-lower [¶ 0089-0091], as illustrated within Fig. 9), the plurality of optical elements (Saisho; the HUD 200 [¶ 0035-0037] and/or image controller [¶ 0043, ¶ 0051-0053, and ¶ 0055] (i.e. plurality of optical element)) include: a first optical element arranged at a position through which a first video image light flux for the virtual image V1 passes (Saisho; a microlens array 210 (i.e. 1st optical element) arranged at a position [¶ 0035], as depicted within Fig. 3, through which a (1st) video image light flux for the virtual image V1 passes (i.e. outputs) [¶ 0036-0038]; moreover, virtual images (i.e. images 701-703, 712-717, and/or 722-725) [¶ 0089-0091] associated within display areas A-C [¶ 0084-0086]); and a second optical element arranged at a position through which a second video image light flux for the virtual image V2 passes (Saisho; a microlens array 210 (i.e. 2nd optical element) arranged at a position [¶ 0035], as depicted within Fig. 3, through which a (1st) video image light flux for the virtual image V1 passes (i.e. outputs) [¶ 0036-0038]; moreover, virtual images (i.e. images 701-703, 712-717, and/or 722-725) [¶ 0089-0091] associated within display areas A-C [¶ 0084-0086]),9Appl. No. 15/767,360T&A-11543 the first optical element causes the first video image light flux (Saisho; the HUD 200 [¶ 0035-0037] and/or image controller [¶ 0043, ¶ 0051-0053, and ¶ 0055] (i.e. 1st optical element) cause the 1st video image light flux [¶ 0036-0038]), the second optical element causes the second video image light flux (Saisho; the HUD 200 [¶ 0035-0037] and/or image controller [¶ 0043, ¶ 0051-0053, and ¶ 0055] (i.e. 2nd optical element) cause the 2nd video image light flux [¶ 0036-0038]), and optical element is arranged at a position through which a third video image light flux for the virtual image V3 passes (Saisho; the HUD 200 [¶ 0035-0037] and/or image controller [¶ 0043, ¶ 0051-0053, and ¶ 0055] (i.e. optical element) is arranged at position through which a 3rd video image light flux [¶ 0036-0038] for the virtual images (i.e. images 701-703, 712-717, and/or 722-725) [¶ 0089-0091] associated within display areas A-C [¶ 0084-0086]). Such that, Saisho is further modified by the teachings of Fujita. Wherein, Fujita further teaches the first optical element causes the first image light flux to be shorter in optical distance and lower in magnification (Fujita; the modulation element 44 and/or projection unit 50 (i.e. 1st optical element) causes the (1st) image light flux [¶ 0030-0032 and ¶ 0034-0035] to be shorter in optical distance (i.e. standard distance + alpha.sub.1) and lower in magnification (i.e. 10 % of standard size) [¶ 0057-0058]; moreover, light control [¶ 0033-0034 and ¶ 0039-0040] associated a condition [¶ 0046-0047]), the second optical element causes the second image light flux to be shorter in optical distance and lower in magnification (Fujita; the modulation element 44 and/or projection unit 50 (i.e. 2nd optical element) causes the (2nd) image light flux [¶ 0030-0032 and ¶ 0034-0035] to be shorter in optical distance (i.e. standard distance + alpha.sub.1) and lower in magnification (i.e. 10 % of standard size) [¶ 0057-0058]; moreover, light control [¶ 0033-0034 and ¶ 0039-0040] associated a condition [¶ 0046-0047]), and no optical element is arranged at a position through which a third image light flux for the Fujita; no modulation element 44 and/or projection unit 50 (i.e. optical element) is arranged (using controlled modulation) at a position through which a third image light flux [¶ 0030-0032 and ¶ 0034-0035] for the virtual image V3 passes (i.e. outputted) [¶ 0049, ¶ 0052-0053 and ¶ 0055-0057]; moreover, one or more conditions and sub-conditions [¶ 0059-0061]). Applicant fails to view the teachings of a MEMS mirror, light modulator, and or dichroic prims wherein light is controlled and manipulated (Fujita; [¶ 0029-0031 and ¶ 0034-0035]).
(5) Applicant argues a “fixedly arranges the optical elements in or on the optical path”, however the optical elements being “fixed” is silent within the argued claimed subject matter. Furthermore, Applicant argues the changing to a virtual image position in relation with optical element arrangement(s) which are not comparable for being considered contrasting element. Even further, the configuration and effect of the prior art as a whole is addressed above.
Therefore, Applicant fails to provide clear difference between the prior art and the argued claimed subject matter above.

Applicant argues (Remarks, Page 16, ¶ 3), “… that Fujita cannot be combined with Kim and Saisho to arrive at the claimed invention. The arguments for patentability presented above with respect to claim 1 also apply to the independent claim 10. As such, all of the pending claims are patentable.”
The Examiner disagrees. Wherein, for reasons addressed above regarding claim 1, are also applied to independent claim 10.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of Fujita to Kim et al. in view of Saisho is motivated, in order to provide visual recognition for a user while presenting a user with media/information (Fujita; [¶ 0006-0007 and ¶ 0011]).




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 3-6, 10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US PGPUB No. 20150316765 A1, hereinafter Kim, in view of Saisho, US PGPUB No. 20160170487 A1, hereinafter Saisho, and further in view of Fujita, US PGPUB No. 20180143443 A1, hereinafter Fujita.

Regarding claim 1, Kim discloses an information display apparatus displaying a virtual image onto a windshield of a vehicle based on video image information (Kim; a HUD system of Fig. 2 (i.e. information display apparatus) displaying a virtual image 111-113 onto a windshield 110 [¶ 0029-0030, ¶ 0033, ¶ 0037, and ¶ 0039] of a vehicle 100 [¶ 0017 and ¶ 0019-0021] based on video image information (i.e. image information via camera sensor) [¶ 0025-0027]; moreover, one or more regions of a windshield [¶ 0039-0041], wherein image data is projected on windshield [¶ 0059-0061]), the information display apparatus comprising: 
a flat display displaying a video image based on the video image information (Kim; a HUD system of Fig. 2 (i.e. information display apparatus), as addressed above, comprises a display panel 220 and/or backlight module 210 (i.e. flat display) displaying a camera/video image [¶ 0028-0030 and ¶ 0037], as depicted within Fig. 2, based on the video/camera information [¶ 0025-0027]); 
a virtual image optical system displaying a plurality of virtual images at a plurality of positions at different regions ahead of the vehicle in terms of a viewpoint position of a driver by causing light emitted from the flat display to reflect on the windshield (Kim; a HUD system of Fig. 2 (i.e. information display apparatus), as addressed above, comprises a HUD device 200 (i.e. virtual image optical system) displaying a plurality of virtual images at a plurality of positions at different regions 111-113 ahead of the vehicle in terms of a viewpoint position of a driver [¶ 0039 and ¶ 0059-0061], as illustrated within Fig. 2 and Fig. 5, by causing light emitted from the display panel 220 and/or module 210 (i.e. flat display) to reflect on the windshield 110 [¶ 0028, ¶ 0039, and ¶ 0060-0061], as depicted within Fig. 2 and Fig. 5; moreover, reflecting image [¶ 0028, ¶ 0037-0038, and ¶ 0096], in relation with a viewpoint position of a driver [¶ 0028], as further illustrated within Fig. 1), wherein the virtual image optical system includes, on an optical path of video image light, a concave mirror arranged between the flat display and the windshield (Kim; the HUD device 200 (i.e. virtual image optical system) includes a concave mirror 230 arranged between the display panel 220 and/or backlight module 210 (i.e. flat display) and the windshield 110 on a path of light (i.e. optical path of camera/video image light) [¶ 0037-0038 and ¶ 0043], as depicted within Fig. 2; wherein, the optical light content corresponds to camera/video image [¶ 0028-0030 and ¶ 0037]), and a plurality of optical elements arranged between the flat display and the concave mirror (Kim; the HUD device 200 (i.e. virtual image optical system) includes a plurality of optical elements 220 [¶ 0030], 211-213 [¶ 0034-0036], 241-242 [¶ 0038 and ¶ 0040-0041], and/or 250 [¶ 0042] arranged between the display panel 220 and/or backlight module 210 (i.e. flat display) and the concave mirror 230 on a path of light (i.e. optical path of camera/video image light) [¶ 0037-0038 and ¶ 0043], as depicted within Fig. 2; wherein, the optical light content corresponds to camera/video image [¶ 0028-0030 and ¶ 0037]), the plurality of optical elements are arranged correspondingly to respective positions through which Kim; the plurality of optical elements 220, 211-213, 241-242, and/or 250, as addressed above, are arranged correspondingly to respective positions through which respective camera/video image light fluxes for establishing the respective virtual images from the display panel 220 and/or module 210 (i.e. flat display) pass (i.e. output) [¶ 0038-0041]; wherein, optical elements 241-242 and/or 220 using backlight elements 211-213 are arranged to respectively establish dynamic/fluxed imaging [¶ 0046 and ¶ 0048-0050], as illustrated within Fig. 3B); and
a plurality of video images are divided and displayed on a screen of the flat display based on the video image information corresponding to the respective positions (Kim; a plurality of camera/video images are divided and displayed on a screen of the display panel 220 and/or module 210 (i.e. flat display) based on the camera/video image information corresponding to the respective positions [¶ 0038-0041]), through which the respective video image light fluxes pass (Kim; through which the respective camera/video image light fluxes pass (i.e. output) [¶ 0038-0041]; wherein, optical elements 241-242 and/or 220 using backlight elements 211-213 are arranged to respectively establish dynamic/fluxed imaging [¶ 0046 and ¶ 0048-0050], as illustrated within Fig. 3B), in order to form the plurality of virtual images (Kim; in order to form the plurality of virtual images [¶ 0038-0040 and ¶ 0048-0049], as illustrated within Fig. 2 and Fig. 3B), and
the plurality of optical elements cause a video image light flux for the virtual image V1 to be an optical distance and magnification relative to a video image light flux Kim; the plurality of optical elements 241-242 and/or 220 using backlight elements 211-213 cause a camera/video image light flux for the virtual image V1 (i.e. 1st image associated with region 111) to be an optical distance and magnification relative to a camera/video image light flux for the virtual image V3 (i.e. 2nd image associated with region 113) [¶ 0039-0040 and ¶ 0048-0049], as depicted within Fig. 2 and Fig. 3B; and, as further illustrated within Fig. 10 [¶ 0082-0084]).
Kim fails to disclose a plurality of virtual images at a plurality of positions at different distances ahead of the vehicle in terms of a viewpoint position of a driver;
the plurality of virtual images being at least established so as to cause a virtual image V3 overlapping a background to be established in an upper portion of the windshield, and cause a virtual image V1 overlapping a foreground to be established toward a lower portion from the upper portion of the windshield, and the plurality of optical elements include respective optical elements for aberration correction and optical distance conversion, 
respective sizes of the virtual image V3 and the virtual image V1 further satisfy a relationship (V3 > V1) in which the size of the virtual image V3 is larger than the size of the virtual image V1, and
for the virtual image V1 to be shorter in optical distance and lower in magnification than a video image light flux for the virtual image V3.
However, Saisho teaches a virtual image optical system displaying a plurality of virtual images at a plurality of positions at different regions ahead of the vehicle in terms of a viewpoint position of a driver by causing light emitted from the flat display to reflect Saisho; a HUD (i.e. virtual image optical system) displaying a plurality of virtual images at a plurality of positions at different regions La, Lb, and/or Lc ahead of the vehicle in terms of a viewpoint position of a driver [¶ 0033-0034 and ¶ 0081-0082], as illustrated within Fig. 3 and Fig. 8, by causing light emitted from the flat display 207 and/or 210 to reflect on the windshield 302 [¶ 0035-0038], as depicted within Fig. 3; moreover, a driver/user perceives the images displayed at a distance La, Lb, and/or Lc [¶ 0084-0086] for an image G [¶ 0074-0075 and ¶ 0087-0088] divided into regions [¶ 0063]);
the plurality of virtual images being at least established so as to cause a virtual image V3 overlapping a background to be established in an upper portion of the windshield (Saisho; the plurality of virtual images (i.e. images 701-703, 712-717, and/or 722-725) [¶ 0089-0091] associated within display areas A-C [¶ 0084-0086] being at least established so as to cause a virtual image V3 (i.e. one of images 722-725) of area A overlapping a background (i.e. a depth farthest form a user/driver) to be established in an upper portion of the windshield [¶ 0089-0091], as illustrated within Fig. 8 and Fig. 9; wherein, the one or more images associated within one or more areas respectively are in relation with viewing distance from a user/driver and viewing placement relative to a viewpoint and viewing area [¶ 0081-0082 and ¶ 0087-0088]; moreover, displayed information in relation with an upper, middle, and lower sections of placement [¶ 0063]), and cause a virtual image V1 overlapping a foreground to be established toward a lower portion from the upper portion of the windshield (Saisho; the arrangement of the images cause a virtual image V1 (i.e. one of images 701-703) [¶ 0089-0091] associated within display areas A-C [¶ 0084-0086] overlapping a foreground (i.e. depth closest to a user/driver) to be established toward a lower portion from the upper portion of the windshield [¶ 0089-0091], as depicted within Fig. 8 and Fig. 9), and the plurality of optical elements include respective optical elements for aberration correction and optical distance conversion (Saisho; the HUD 200 [¶ 0035-0037] and/or image controller [¶ 0043, ¶ 0051-0053, and ¶ 0055] (i.e. plurality of optical elements include respective optical elements), as depicted within Fig. 3 and Fig. 5, for aberration/variation correction (associated with a movement amount) and optical distance conversion [¶ 0081-0083 and ¶ 0085-0087], as illustrated within Fig. 8; wherein, an image g is sectioned into upper, middle, and lower sections [¶ 0056, ¶ 0063, and ¶ 0088-0089], as depicted within Fig. 9, is controlled by the HUD 200 [¶ 0031 and ¶ 0037]; additionally, correction distortion [¶ 0037 and ¶ 0048]); and
the plurality of optical elements cause a video image light flux for the virtual image V1 to be shorter in optical distance and lower in activity than a video image light flux for the virtual image V3 (Saisho; the HUD 200 [¶ 0035-0037] and/or image controller [¶ 0043, ¶ 0051-0053, and ¶ 0055] (i.e. plurality of optical element) cause a video image light flux [¶ 0036-0038], as depicted within Fig. 3, for the virtual image V1 (i.e. one of images 701-703) [¶ 0089-0091] to be shorter in optical distance [¶ 0081-0082 and ¶ 0087-0088], as depicted within Fig. 8, and lower in activity [¶ 0061 and ¶ 0063-0064] than a video image light flux [¶ 0036-0038], as depicted with Fig. 3, for the virtual image V3 (i.e. one of images 722-725) [¶ 0089-0091]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Kim, to incorporate a virtual image optical system displaying a plurality of virtual images at a plurality of positions at different regions ahead of the vehicle in terms of a viewpoint position of a driver by causing light emitted from the flat display to reflect on the windshield; the plurality of virtual images being at least established so as to cause a virtual image V3 overlapping a background to be established in an upper portion of the windshield, and cause a virtual image V1 overlapping a foreground to be established toward a lower portion from the upper portion of the windshield, and the plurality of optical elements include respective optical elements for aberration correction and optical distance conversion; and the plurality of optical elements cause a video image light flux for the virtual image V1 to be shorter in optical distance and lower in activity than a video image light flux for the virtual image V3 (as taught by Saisho), in order to provide a reduction in eye strain/tiredness of a user while presenting a user with media/information (Saisho; [¶ 0031-0032]).
Kim as modified by Saisho fails to disclose respective sizes of the virtual image V3 and the virtual image V1 further satisfy a relationship (V3 > V1) in which the size of the virtual image V3 is larger than the size of the virtual image V1, and

However, Fujita teaches respective sizes of the virtual image V3 and the virtual image V1 further satisfy a relationship (V3 > V1) in which the size of the virtual image V3 is larger than the size of the virtual image V1 (Fujita; respective sizes (i.e. standard size, 10 % of standard size), as illustrated within Fig. 3, of the virtual image V3 (of a 2nd condition) and the virtual image V1 (of a 1st condition) further satisfy a relationship (V3 > V1, standard size or 60% of standard size > 10% of standard size) in which the size of the virtual image V3 (of a 2nd condition) is larger than the size of the virtual image V1 (of a 1st condition) [¶ 0057-0058]; wherein, virtual image V3 and virtual image V1 correspond to projections images [¶ 0024]; wherein, a projection image comprises one or more images corresponding to icons or characters according to one or more conditions [¶ 0046-0047 and ¶ 0049-0050]); and 
the plurality of optical elements cause an image light flux for the virtual image V1 to be shorter in optical distance and lower in magnification than an image light flux for the virtual image V3 (Fujita; the plurality of optical elements cause an image light flux for the virtual image V1 (of a 1st condition) to be shorter in optical distance (i.e. standard distance + alpha.sub.1) and lower in magnification (i.e. 10 % of standard size) than an image light flux for the virtual image V3 (i.e. standard distance + alpha.sub.3 and 60 % of standard size) [¶ 0057-0058]; wherein, image light flux of a virtual image corresponds one or more light sources [¶ 0030 and ¶ 0032] that are controlled into patterns [¶ 0031 and ¶ 0033-0034] forming image data [¶ 0039]).
Kim in view of Saisho and Fujita are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce an overlay effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Kim as modified by Saisho, to incorporate respective sizes of the virtual image V3 and the virtual image V1 further satisfy a relationship (V3 > V1) in which the size of the virtual image V3 is larger than the size of the virtual image V1; and the plurality of optical elements cause an image light flux for the virtual image V1 to be shorter in optical distance and lower in magnification than an image light flux for the virtual image V3 (as taught by Fujita), in order to provide visual recognition for a user while presenting a user with media/information (Fujita; [¶ 0006-0007 and ¶ 0011]).

Regarding claim 4, Kim in view of Saisho and Fujita further discloses the information display apparatus according to claim 1, further comprising a camera to a position of a pupil of the driver of the vehicle (Saisho; driver camera 150 configured to detect a position of a viewpoint associated with eyes (i.e. pupil) of the driver 300 [¶ 0078-0080] of the vehicle [¶ 0029-0030]), and the detected pupil’s position is used to distort a video image to be displayed on the screen of the flat display so as to correct a distortion generated previously in the virtual image (Saisho; the detected pupil’s position, as addressed above, is used to distort/modify a video image [¶ 0081-0082] to be displayed on the screen of the flat display 207 and/or 210 [¶ 0035-0038], as depicted within Fig. 3, so as to correct a distortion/displacement generated previously in the virtual image [¶ 0085-0087], as illustrated within Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Kim as modified by Saisho and Fujita, to incorporate comprising a camera to a position of a pupil of the driver of the vehicle, and the detected pupil’s position is used to distort a video image to be displayed on the screen of the flat display so as to correct a distortion generated previously in the virtual image (as taught by Saisho), in order to provide a reduction in eye strain/tiredness of a user while presenting a user with media/information (Saisho; [¶ 0031-0032]).

Regarding claim 5, Kim in view of Saisho and Fujita further discloses the information display apparatus according to claim 1, wherein the flat display includes a liquid crystal display panel (Kim; the display panel 220 and/or backlight module 210 (i.e. flat display) [¶ 0028-0030 and ¶ 0037], as depicted within Fig. 2, includes a LCD panel [¶ 0030-0031]; wherein, LED is a type of LCD).

Regarding claim 6, Kim in view of Saisho and Fujita further discloses the information display apparatus according to claim 5, wherein the flat display includes a plurality of liquid crystal display panels composed of the liquid crystal display panel so Kim; the display panel 220 and/or backlight module 210 (i.e. flat display) [¶ 0028-0030 and ¶ 0037], includes a plurality of LCD panels composed of the liquid crystal display panel so as to divide and display the plurality of camera/video images [¶ 0030-0033]; moreover, a plurality of LCD panels corresponding a plurality of backlights [¶ 0034-0036] in combination with display panels [¶ 0031 and ¶ 0037-0039]).

Regarding claim 10, Kim discloses an information display apparatus displaying, based on video image information, a plurality of virtual images at positions different in region onto a windshield of a vehicle in terms of a viewpoint position of a driver (Kim; a HUD system of Fig. 2 (i.e. information display apparatus) displaying a plurality of virtual image 111-113 at positions different in region onto a windshield 110 of a vehicle in terms of a viewpoint position of a driver [¶ 0029-0030, ¶ 0033, ¶ 0037-0039] of a vehicle 100 [¶ 0017 and ¶ 0019-0021] based on video image information (i.e. image information via camera sensor) [¶ 0025-0027]; moreover, one or more regions of a windshield [¶ 0039-0041], wherein image data is projected on windshield at different position regions 111-113 ahead of the vehicle in terms of a viewpoint position of a driver [¶ 0039 ¶ 0059-0061]), the information display apparatus comprising:
a display forming a plurality of video images for the plurality of virtual images based on the video image information (Kim; HUD system of Fig. 2 (i.e. information display apparatus), as addressed above, comprising an HUD device and/or windshield (i.e. display) forming a plurality of camera/video images for the plurality of virtual images [¶ 0028-0030 and ¶ 0037], as depicted within Fig. 2, based on the video/camera information [¶ 0025-0027]); and  
a virtual image optical system including the windshield and causing the plurality of virtual images to be displayed at the plurality of positions at different regions ahead of the vehicle in terms of the viewpoint position of the driver by reflecting, on the windshield (Kim; HUD system of Fig. 2 (i.e. information display apparatus), as addressed above, comprising a HUD device 200 (i.e. virtual image optical system) including the windshield 110 [¶ 0029-0030, ¶ 0033, and ¶ 0037-0039] and causing the plurality of virtual images to be displayed at the plurality of positions at different regions 111-113 ahead of the vehicle in terms of the viewpoint position of the driver by reflecting on the windshield [¶ 0039 and ¶ 0059-0061], as illustrated within Fig. 2 and Fig. 5; moreover, reflecting image [¶ 0028, ¶ 0037-0038, and ¶ 0096], in relation with a viewpoint position of a driver [¶ 0028], as further illustrated within Fig. 1), light emitted from the display (Kim; the HUD device 200 (i.e. virtual image optical system) including the windshield 110, as addressed above, wherein light emits from the HUD device and/or windshield (i.e. display) [¶ 0037-0038 and ¶ 0043], as depicted within Fig. 2), and
the display having a lens that forms (Kim; the HUD device and/or windshield (i.e. display) having a lens [¶ 0037-0038 and ¶ 0042-0044], as depicted within Fig. 2), as an intermediate image (Kim; the lens, as addressed above, configured to form an implicit intermediate image [¶ 0030 and ¶ 0042-0043], as illustrated within Fig. 2; wherein, the image data is generated from a backlight and further formed at the display panel 220 [¶ 0042, ¶ 0044, and ¶ 0096]; and wherein, the intermediate image corresponds to the implicit image data as process between the light source and the final output visualization to a user), light including the plurality of video images (Kim; the lens, as addressed above, configured to form light [¶ 0042, ¶ 0094, and ¶ 0096] including the plurality of camera/video images [¶ 0025-0027]),
wherein the virtual image optical system (Kim; a HUD system of Fig. 2 (i.e. information display apparatus), as addressed above, comprises a HUD device 200 (i.e. virtual image optical system) displaying a plurality of virtual images [¶ 0039 and ¶ 0059-0061], as illustrated within Fig. 2 and Fig. 5):
includes a mirror arranged between the windshield and the lens on an optical path of the light (Kim; the HUD device 200 (i.e. virtual image optical system), as addressed above, includes a mirror 230 arranged between the windshield 110 and the lens 250 on an optical path of the light [¶ 0037-0038 and ¶ 0043], as depicted within Fig. 2; wherein, the optical light content corresponds to camera/video image [¶ 0028-0030 and ¶ 0037]); 
is an optical system that causes the intermediate image obtained by enlargement and projection on the display to differ in their appearance and be established as the plurality of virtual images with respect to the driver through the mirror and the windshield (Kim; the HUD device 200 (i.e. virtual image optical system), as addressed above, is an optical system [¶ 0007 and ¶ 0028-0029] that causes the intermediate image obtained by enlargement and projection on the HUD device and/or windshield (i.e. display) [¶ 0030 and ¶ 0042-0043], as illustrated within Fig. 2, to differ in their appearance and be established as the plurality of virtual images associated with respect to the driver through the mirror 230 and the windshield [¶ 0039 and ¶ 0050-0052], as illustrated within Fig. 2, with respect to a driver [¶ 0082-0084], as depicted within Fig. 10; moreover, outputting different content to different regions [¶ 0055]; moreover, a driver uses the HUD within a vehicle [¶ 0017, ¶ 0020, and ¶ 0028], as depicted within Fig. 1); and 
has respective optical elements arranged as a plurality of optical elements corresponding to positions through which the respective video image light fluxes for establishing respective virtual images of the plurality of virtual images from the display pass (Kim; the HUD device 200 (i.e. virtual image optical system), as addressed above, has respective optical elements 220 [¶ 0030], 211-213 [¶ 0034-0036], 241-242 [¶ 0038 and ¶ 0040-0041], and/or 250 [¶ 0042] arranged as a plurality of optical elements 220, 211-213, 241-242, and/or 250 corresponding to positions through which the respective camera/video image light fluxes for establishing respective virtual images of the plurality of virtual images from the HUD device and/or windshield (i.e. display) pass (i.e. output) [¶ 0038-0041]; wherein, optical elements 241-242 and/or 220 using backlight elements 211-213 are arranged to respectively establish dynamic/fluxed imaging [¶ 0046 and ¶ 0048-0050], as illustrated within Fig. 3B); and
the display divides and displays the plurality of video images in a screen correspondingly to the respective positions through which the respective video image light fluxes pass (Kim; the HUD device and/or windshield (i.e. display) divides and displays the plurality of camera/video images in a screen [¶ 0038-0041] correspondingly to the respective positions through which the respective camera/video image light fluxes (i.e. output) [¶ 0038-0041]; wherein, optical elements 241-242 and/or 220 using backlight elements 211-213 are arranged to respectively establish dynamic/fluxed imaging [¶ 0046 and ¶ 0048-0050], as illustrated within Fig. 2 and Fig. 3B; and, as further illustrated by the divides display regions within Fig. 10 [¶ 0082-0084]), and
the plurality of optical elements cause, as the optical distance conversion, a video image light flux for the virtual image V1 to be an optical distance and magnification relative to a video image light flux for the virtual image V3 (Kim; the plurality of optical elements 241-242 and/or 220 using backlight elements 211-213 cause a camera/video image light flux for the virtual image V1 (i.e. 1st image associated with region 111) to be an optical distance and magnification relative to a camera/video image light flux for the virtual image V3 (i.e. 2nd image associated with region 113) [¶ 0039-0040 and ¶ 0048-0049], as depicted within Fig. 2 and Fig. 3B, as the optical distance conversion [¶ 0044-0045]; moreover, position of a forward location and optical movement within a space corresponding to an optical distance conversion [¶ 0046-0047, ¶ 0050, and ¶ 0073-0075]).
Kim fails to disclose a plurality of virtual images at positions different in distance onto a windshield of a vehicle in terms of a viewpoint position of a driver;
the plurality of positions at different regions ahead of the vehicle in terms of the viewpoint position of the driver;

 so as to cause a virtual image V3 overlapping a background to be established in an upper portion of the windshield and cause a virtual image V1 overlapping a foreground to be established toward a lower portion form the upper portion of the windshield, the virtual images V3 and V1 being established between the windshield and the display, and the plurality of optical elements include the respective optical elements for aberration correction and optical distance conversion,
size of the virtual image V3 and the image V1 further satisfy a relationship (V3 > V1) in which the size of the virtual image V3 is larger than the size of the virtual image V1, and
the plurality of optical elements cause, as the optical distance conversion, a video image light flux for the virtual image V1 to be shorter in optical distance and lower in magnification than a video image light flux for the virtual image V3.
However, Saisho teaches a plurality of virtual images at positions different in distance onto a windshield of a vehicle in terms of a viewpoint position of a driver (Saisho; a plurality of virtual images at positions different in distance onto a windshield of a vehicle in terms of a viewpoint position of a driver [¶ 0033-0034 and ¶ 0081-0082], as illustrated within Fig. 3 and Fig. 8, in relation with light emitted from the flat display 207 and/or 210 to reflect on the windshield 302 [¶ 0035-0038], as depicted within Fig. 3; moreover, a driver/user perceives the images displayed at a distance La, Lb, and/or Lc [¶ 0084-0086] for an image G [¶ 0074-0075 and ¶ 0087-0088] divided into regions [¶ 0063]);
Saisho; a HUD displaying a plurality of virtual images at a plurality of positions at different distances/regions La, Lb, and/or Lc ahead of the vehicle in terms of a viewpoint position of a driver [¶ 0033-0034 and ¶ 0081-0082], as illustrated within Fig. 3 and Fig. 8, by causing light emitted from the flat display 207 and/or 210 to reflect on the windshield 302 [¶ 0035-0038], as depicted within Fig. 3; moreover, a driver/user perceives the images displayed at a distance La, Lb, and/or Lc [¶ 0084-0086] for an image G [¶ 0074-0075 and ¶ 0087-0088] divided into regions [¶ 0063]); and
the plurality of virtual images from the display pass so as to cause a virtual image V3 overlapping a background to be established in an upper portion of the windshield and cause a virtual image V1 overlapping a foreground to be established toward a lower portion form the upper portion of the windshield (Saisho; the plurality of virtual images (i.e. images 701-703, 712-717, and/or 722-725) [¶ 0089-0091] associated within display areas A-C [¶ 0084-0086] from the HUD 200 (i.e. display) pass (i.e. output) so as to cause a virtual image V3 (i.e. one of images 722-725) of area A overlapping a background (i.e. a depth farthest form a user/driver) to be established in an upper portion of the windshield [¶ 0089-0091], as illustrated within Fig. 8 and Fig. 9; wherein, the one or more images associated within one or more areas respectively are in relation with viewing distance from a user/driver and viewing placement relative to a viewpoint and viewing area [¶ 0081-0082 and ¶ 0087-0088]; moreover, displayed information in relation with an upper, middle, and lower sections of placement [¶ 0063]), the virtual images V3 and V1 being Saisho; the virtual images V3 (i.e. one of images 722-725) [¶ 0089-0091] and V1 (i.e. one of images 701-703) [¶ 0089-0091] being established between the windshield and the HUD 200 (i.e. display) [¶ 0037-0038 and ¶ 0043], as depicted within Fig. 2; moreover, generated and/or guided light content [¶ 0028-0030 and ¶ 0037]), and the plurality of optical elements include the respective optical elements for aberration correction and optical distance conversion (Saisho; the HUD 200 [¶ 0035-0037] and/or image controller [¶ 0043, ¶ 0051-0053, and ¶ 0055] (i.e. plurality of optical elements include respective optical elements), as depicted within Fig. 3 and Fig. 5, for aberration/variation correction (associated with a movement amount) and optical distance conversion [¶ 0081-0083 and ¶ 0085-0087], as illustrated within Fig. 8; wherein, an image g is sectioned into upper, middle, and lower sections [¶ 0056, ¶ 0063, and ¶ 0088-0089], as depicted within Fig. 9, is controlled by the HUD 200 [¶ 0031 and ¶ 0037]; additionally, correction distortion [¶ 0037 and ¶ 0048]),
the plurality of optical elements cause, as the optical distance conversion, a video image light flux for the virtual image V1 to be shorter in optical distance and lower in activity than a video image light flux for the virtual image V3 (Saisho; the HUD 200 [¶ 0035-0037] and/or image controller [¶ 0043, ¶ 0051-0053, and ¶ 0055] (i.e. plurality of optical element) cause a video image light flux [¶ 0036-0038], as depicted within Fig. 3, for the virtual image V1 (i.e. one of images 701-703) [¶ 0089-0091] to be shorter in optical distance [¶ 0081-0082 and ¶ 0087-0088], as depicted within Fig. 8, and lower in activity [¶ 0061 and ¶ 0063-0064] than a video image light flux [¶ 0036-0038], as depicted with Fig. 3, for the virtual image V3 (i.e. one of images 722-725) [¶ 0089-0091]).
Kim and Saisho are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce an overlay effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Kim, to incorporate a plurality of virtual images at positions different in distance onto a windshield of a vehicle in terms of a viewpoint position of a driver; the plurality of positions at different distances ahead of the vehicle in terms of the viewpoint position of the driver; and the plurality of virtual images from the display pass so as to cause a virtual image V3 overlapping a background to be established in an upper portion of the windshield and cause a virtual image V1 overlapping a foreground to be established toward a lower portion form the upper portion of the windshield, the virtual images V3 and V1 being established between the windshield and the display, and the plurality of optical elements include the respective optical elements for aberration correction and optical distance conversion, the plurality of optical elements cause, as the optical distance conversion, a video image light flux for the virtual image V1 to be shorter in optical distance and lower in activity than a video image light flux for the virtual image V3 (as taught by Saisho), in order to provide a reduction in eye strain/tiredness of a user while presenting a user with media/information (Saisho; [¶ 0031-0032]).

for the virtual image V1 to be shorter in optical distance and lower in magnification than a video image light flux for the virtual image V3.
However, Fujita teaches respective sizes of the virtual image V3 and the virtual image V1 further satisfy a relationship (V3 > V1) in which the size of the virtual image V3 is larger than the size of the virtual image V1 (Fujita; respective sizes (i.e. standard size, 10 % of standard size), as illustrated within Fig. 3, of the virtual image V3 (of a 2nd condition) and the virtual image V1 (of a 1st condition) further satisfy a relationship (V3 > V1, standard size or 60% of standard size > 10% of standard size) in which the size of the virtual image V3 (of a 2nd condition) is larger than the size of the virtual image V1 (of a 1st condition) [¶ 0057-0058]; wherein, virtual image V3 and virtual image V1 correspond to projections images [¶ 0024]; wherein, a projection image comprises one or more images corresponding to icons or characters according to one or more conditions [¶ 0046-0047 and ¶ 0049-0050]); and 
the plurality of optical elements cause, as the optical distance conversion, an image light flux for the virtual image V1 to be shorter in optical distance and lower in magnification than an image light flux for the virtual image V3 (Fujita; the plurality of optical elements cause an image light flux for the virtual image V1 (of a 1st condition) to be shorter in optical distance (i.e. standard distance + alpha.sub.1) and lower in magnification (i.e. 10 % of standard size) than an image light flux for the virtual image V3 (i.e. standard distance + alpha.sub.3 and 60 % of standard size) [¶ 0057-0058]; wherein, image light flux of a virtual image corresponds one or more light sources [¶ 0030 and ¶ 0032] that are controlled into patterns [¶ 0031 and ¶ 0033-0034] forming image data [¶ 0039]).
Kim in view of Saisho and Fujita are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce an overlay effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Kim as modified by Saisho, to incorporate respective sizes of the virtual image V3 and the virtual image V1 further satisfy a relationship (V3 > V1) in which the size of the virtual image V3 is larger than the size of the virtual image V1; and the plurality of optical elements cause an image light flux for the virtual image V1 to be shorter in optical distance and lower in magnification than an image light flux for the virtual image V3 (as taught by Fujita), in order to provide visual recognition for a user while presenting a user with media/information (Fujita; [¶ 0006-0007 and ¶ 0011]).

Regarding claim 12, Kim in view of Saisho and Fujita further discloses the information display apparatus according to claim 10, wherein the display (Kim; HUD device 200 (i.e. image forming unit) [¶ 0029-0031], as depicted within Fig. 2) comprise:
Kim; the HUD device 200 (i.e. image forming unit), as addressed above, comprises a light source [¶ 0029-0030], as addressed above, having a backlight source [¶ 0030-0032]);
a liquid crystal display panel having a transmissive property and displaying the plurality of video images (Kim; a HUD system [¶ 0029] comprising LCD panel 220 having a transmissive property and displaying [¶ 0030-0032] the plurality of camera/video images [¶ 0025-0027 and ¶ 0039]; moreover, plurality [¶ 0036] of backlighting [¶ 0033-0035]); 
a relay optical system on which a light flux emitted from the light source and transmitting the liquid crystal panel is to be incident (Kim; a HUD system (i.e. relay optical system) on which a light flux emitted from the light source [¶ 0033-0035] and transmitting the liquid crystal panel is to be incident [¶ 0030-0032 and ¶ 0037]), the light flux including a plurality of video image light fluxes of the plurality of video images (Kim; the light flux [¶ 0033-0035] including a plurality of video image light fluxes of the plurality of video images [¶ 0039-0040]); and 
a screen plate on which light fluxes enlarged and projected from the relay optical system are incident and that has a diffusion function as the lens (Kim; a windshield (i.e. screen plate) on which light fluxes enlarged and projected from the HUD system (i.e. relay optical system) [¶ 0030-0031, ¶ 0037-0039, and ¶ 0042] are incident and that has a diffusion function as the lens [¶ 0034-0035]; moreover, image data configured into multiple regions [¶ 0037-0039] using lens [¶ 0042, ¶ 0044, and ¶ 0096], as depicted within Fig. 2; moreover, diffusion function corresponding to distribution configuration [¶ 0044-0046], as depicted within Figs. 3A-B).

Regarding claim 13, the rejection of claim 13 is addressed within the rejection of claim 4, due to the similarities claim 13 and claim 4 share, therefore refer to the rejection of claim 4 regarding the rejection of claim 13.

Regarding claim 14, Kim in view of Saisho and Fujita further discloses the information display apparatus according to claim 1, wherein the plurality of virtual images are established (Kim; the plurality of virtual images are established in relation with regions 111-113 [¶ 0039 and ¶ 0059-0061], as illustrated within Fig. 2 and Fig. 5; wherein, light is emitted from the display panel upon windshield 110 [¶ 0028, ¶ 0039, and ¶ 0060-0061]), 
Saisho further teaches the plurality of virtual images are established (Saisho; plurality of virtual images are established [¶ 0089-0091], as depicted within Fig. 9; moreover, the plurality of virtual images (i.e. images 701-703, 712-717, and/or 722-725) [¶ 0089-0091] associated within display areas A-C [¶ 0084-0086 and ¶ 0088]), from the upper portion of the windshield toward the lower portion thereof (Saisho; from the upper portion (i.e. area A) of the windshield toward the lower portion (i.e. area C) thereof [¶ 0089-0091], as illustrated within Fig. 9), as the virtual image V3 overlapping a position of the background (Saisho; as the virtual image V3 (i.e. one of images 722-725) of area A overlapping a position of the background (i.e. a depth farthest form a user/driver) [¶ 0081 and ¶ 0086-0087], as illustrated within Fig. 8), a Saisho; a virtual image V2 (i.e. images 712-717) of area B overlapping a position of a middle ground between the virtual images V3 (i.e. one of images 722-725) of area A and V1 (i.e. one of images 701-703) of area C [¶ 0081, ¶ 0085, and ¶ 0087-0088]; moreover, display areas A-C corresponding to portions upper-lower [¶ 0089-0091], as illustrated within Fig. 9), and the virtual image V1 overlapping a position of the foreground (Saisho; the virtual image V1 (i.e. one of images 701-703) of area C overlapping a position of the foreground (i.e. a depth closest to a user/driver) [¶ 0081, ¶ 0084, and ¶ 0086-0087], as illustrated within Fig. 8; moreover, display areas A-C corresponding to portions upper-lower [¶ 0089-0091], as illustrated within Fig. 9), the plurality of optical elements (Saisho; the HUD 200 [¶ 0035-0037] and/or image controller [¶ 0043, ¶ 0051-0053, and ¶ 0055] (i.e. plurality of optical element)) include: 
a first optical element arranged at a position through which a first video image light flux for the virtual image V1 passes (Saisho; a microlens array 210 (i.e. 1st optical element) arranged at a position [¶ 0035], as depicted within Fig. 3, through which a (1st) video image light flux for the virtual image V1 passes (i.e. outputs) [¶ 0036-0038]; moreover, virtual images (i.e. images 701-703, 712-717, and/or 722-725) [¶ 0089-0091] associated within display areas A-C [¶ 0084-0086]); and
a second optical element arranged at a position through which a second video image light flux for the virtual image V2 passes (Saisho; a microlens array 210 (i.e. 2nd optical element) arranged at a position [¶ 0035], as depicted within Fig. 3, through which a (1st) video image light flux for the virtual image V1 passes (i.e. outputs) [¶ 0036-0038]; moreover, virtual images (i.e. images 701-703, 712-717, and/or 722-725) [¶ 0089-0091] associated within display areas A-C [¶ 0084-0086]),9Appl. No. 15/767,360T&A-11543 the first optical element causes the first video image light flux (Saisho; the HUD 200 [¶ 0035-0037] and/or image controller [¶ 0043, ¶ 0051-0053, and ¶ 0055] (i.e. 1st optical element) cause the 1st video image light flux [¶ 0036-0038]), the second optical element causes the second video image light flux (Saisho; the HUD 200 [¶ 0035-0037] and/or image controller [¶ 0043, ¶ 0051-0053, and ¶ 0055] (i.e. 2nd optical element) cause the 2nd video image light flux [¶ 0036-0038]), and optical element is arranged at a position through which a third video image light flux for the virtual image V3 passes (Saisho; the HUD 200 [¶ 0035-0037] and/or image controller [¶ 0043, ¶ 0051-0053, and ¶ 0055] (i.e. optical element) is arranged at position through which a 3rd video image light flux [¶ 0036-0038] for the virtual images (i.e. images 701-703, 712-717, and/or 722-725) [¶ 0089-0091] associated within display areas A-C [¶ 0084-0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Kim as modified by Saisho and Fujita, to incorporate the plurality of virtual images are established, from the upper portion of the windshield toward the lower portion thereof, as the virtual image V3 overlapping a position of the background, a virtual image V2 overlapping a position of a middle ground between the virtual images V3 and V1, and the virtual image V1 overlapping a position of the foreground, the plurality of optical elements include: a first as taught by Saisho), in order to provide a reduction in eye strain/tiredness of a user while presenting a user with media/information (Saisho; [¶ 0031-0032]).
Fujita further teaches the first optical element causes the first image light flux to be shorter in optical distance and lower in magnification (Fujita; the modulation element 44 and/or projection unit 50 (i.e. 1st optical element) causes the (1st) image light flux [¶ 0030-0032 and ¶ 0034-0035] to be shorter in optical distance (i.e. standard distance + alpha.sub.1) and lower in magnification (i.e. 10 % of standard size) [¶ 0057-0058]; moreover, light control [¶ 0033-0034 and ¶ 0039-0040] associated a condition [¶ 0046-0047]), the second optical element causes the second image light flux to be shorter in optical distance and lower in magnification (Fujita; the modulation element 44 and/or projection unit 50 (i.e. 2nd optical element) causes the (2nd) image light flux [¶ 0030-0032 and ¶ 0034-0035] to be shorter in optical distance (i.e. standard distance + alpha.sub.1) and lower in magnification (i.e. 10 % of standard size) [¶ 0057-0058]; moreover, light control [¶ 0033-0034 and ¶ 0039-0040] associated a condition [¶ 0046-0047]), and no optical element is arranged at a position through which a third image light flux for the virtual image V3 passes (Fujita; no modulation element 44 and/or projection unit 50 (i.e. optical element) is arranged (using controlled modulation) at a position through which a third image light flux [¶ 0030-0032 and ¶ 0034-0035] for the virtual image V3 passes (i.e. outputted) [¶ 0049, ¶ 0052-0053 and ¶ 0055-0057]; moreover, one or more conditions and sub-conditions [¶ 0059-0061]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Kim as modified by Saisho and Fujita, to incorporate the first optical element causes the first image light flux to be shorter in optical distance and lower in magnification, the second optical element causes the second image light flux to be shorter in optical distance and lower in magnification, and no optical element is arranged at a position through which a third image light flux for the virtual image V3 passes (as taught by Fujita), in order to provide visual recognition for a user while presenting a user with media/information (Fujita; [¶ 0006-0007 and ¶ 0011]).

Regarding claim 15, Kim in view of Saisho and Fujita further discloses the information display apparatus according to claim 1, wherein the virtual image optical system has a free-form surface lens and a cylinder mirror that are arranged between the concave mirror and the plurality of optical elements and after the plurality of optical elements on the optical path (Saisho; the HUD (i.e. virtual image optical system) has a free-form surface lens (i.e. 207, 202, 203, 204, 210) and a cylinder/disk-shaped mirror (i.e. 205, 206, 208) that are arranged between the concave mirror (i.e. 209) and the plurality of optical elements and after the HUD 200 [¶ 0035-0037 and ¶ 0041] and/or image controller [¶ 0043, ¶ 0051-0053, and ¶ 0055] (i.e. plurality of optical elements, 204, 201) on the optical path [¶ 0029-0030 and ¶ 0035-0037]), the free-form surface lens has a shape for correcting distortion of each of the virtual images (Saisho; the free-form surface lens (i.e. 207, 202, 203, 204, 210) has a shape for subjectively correcting distortion [¶ 0035-0037], given a lens ability to manipulate light as illustrated within Fig. 3, of each of the virtual images [¶ 0089-0091]), and the cylinder mirror has a shape for correcting distortion of each of the virtual images due to a difference between horizontal and vertical curvature radii of the windshield (Saisho; the cylinder/disk mirror has a shape for subjectively correcting distortion [¶ 0035-0037], given a lens ability to manipulate light as illustrated within Fig. 3, of each of the virtual images [¶ 0089-0091] due to a difference implicitly between horizontal and vertical curvature radii of the windshield [¶ 0037], given a windshield projection and viewpoint [¶ 0030, ¶ 0069, and ¶ 0077-0078]).  

Regarding claim 16, Kim in view of Saisho and Fujita further discloses the information display apparatus according to claim 6, wherein the plurality of liquid crystal display panels (Kim; plurality of LCD panels [¶ 0030-0031]; wherein, the display panel 220 and/or backlight module 210 corresponding to LED [¶ 0028-0030 and ¶ 0037], as depicted within Fig. 2,) comprise: 
a first liquid crystal display panel that emits a first video image light flux corresponding to the virtual image V1 (Kim; LCD panels, as addressed above, comprises a 1st LCD panel (i.e. backlight LED configuration) that emits a 1st camera/video image light dynamic/flux corresponding to the virtual image V1 (i.e. 1st image associated with region 111) [¶ 0039-0040 and ¶ 0048-0050], as depicted within Fig. 2 and Fig. 3B); 
a second liquid crystal display panel that emits a second video10Appl. No. 15/767,360T&A-11543 Amendment dated July 14, 2020Reply to Office Action of April 22, 2020image light flux corresponding to a virtual image V2 between the virtual images V1 and V3 (Kim; LCD panels, as addressed above, a 2nd LCD panel (i.e. backlight LED configuration) that emits a 2nd camera/video image light dynamic/flux corresponding to the virtual image V2 (i.e. 3rd image associated with region 112) between the virtual images V1 (i.e. 1st image associated with region 111) and V3 (i.e. 2nd image associated with region 113) [¶ 0039-0040 and ¶ 0048-0050], as depicted within Fig. 2 and Fig. 3B; and, as further illustrated within Fig. 10 [¶ 0082-0084]); and 
a third liquid crystal display panel that emits a third video image light flux corresponding to the virtual image V3 (Kim; LCD panels, as addressed above, a 3rd LCD panel (i.e. backlight LED configuration) that emits a 3rd camera/video image light dynamic/flux corresponding to the virtual image V3 (i.e. 2nd image associated with region 113) [¶ 0039-0040 and ¶ 0048-0050], as depicted within Fig. 2 and Fig. 3B), and a direction of an optical axis of the first liquid crystal display panel and a direction of an optical axis of the third liquid crystal display panel are arranged so as to be tilted toward an optical axis of light of the flat display (Kim; a direction of an optical axis of the 1st LCD panel and a direction of an optical axis of the third liquid crystal display panel are arranged so as to be tilted toward an optical axis of light of the flat display [¶ 0039-0040 and ¶ 0048-0050], as depicted within Fig. 2 and Fig. 3B).



Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Saisho and Fujita as applied to claim(s) 1 above, and further in view of Miyawaki et al., US PGPUB No. 20090303597 A1, hereinafter Miyawaki.

Regarding claim 2, Kim in view of Saisho and Fujita further discloses the information display apparatus according to claim 1, wherein the virtual image optical system comprises, after the plurality of optical elements on the optical path, a first lens having refractive power and a second lens having refractive power (Kim; the virtual image optical system comprises lens (i.e. a 1st lens and a 2nd lens) having refractive power [¶ 0037, ¶ 0042, and ¶ 0096] after the plurality of optical elements 220 [¶ 0030], 211-213 [¶ 0034-0036], 241-242 [¶ 0038 and ¶ 0040-0041], and/or 250 [¶ 0042] on the path of light (i.e. optical path of camera/video image light) [¶ 0037-0038 and ¶ 0043], as depicted within Fig. 2).
Kim as modified by Saisho and Fujita fails to disclose a first lens having positive refractive power and a second lens having negative refractive power, and the first lens and the second lens are independently arranged in order toward the concave mirror from a side of the flat display.
However, Miyawaki teaches a first lens having positive refractive power and a second lens having negative refractive power (Miyawaki; the 3D image display apparatus [¶ 0421-0422] comprises convex lens (i.e. 1st optical lens) having positive optical/refractive power [¶ 0168 and ¶ 0442] and concave lens (i.e. 2nd optical lens) having negative refractive power [¶ 0168 and ¶ 0442]; wherein, the convex is alternative side of the concave; and wherein, convex and/or concave lens are able to be utilized [¶ 0580]), and the first lens and the second lens are independently arranged in order toward the concave mirror from a side of the flat display (Miyawaki; the convex lens (i.e. 1st optical lens) and concave lens (i.e. 2nd optical lens) are independently arranged alongside in this order toward the concave mirror 90 from a side of the 2D image formation apparatus (i.e. flat display) [¶ 0440-0442], as depicted within Fig. 22; wherein, an ordered arrangement is illustrated by configuration 1C of Fig. 22 [¶ 0421-0422]; and wherein, mirror 90 [¶ 0300] is able to be concave [¶ 0116-0117 and ¶ 0120]).
Kim in view of Saisho and Fujita and Miyawaki are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Kim as modified by Saisho and Fujita, to incorporate a first lens having positive refractive power and a second lens having negative refractive power, and the first lens and the second lens are independently arranged in order toward the concave mirror from a side of the flat display (as taught by Miyawaki), in order to provide a reduction in eye fatigue of a user while presenting a user with media/information (Miyawaki; [¶ 0003-0005 and ¶ 0462]).

Regarding claim 11, Kim in view of Saisho and Fujita further discloses the information display apparatus according to claim 10, wherein the virtual image optical system comprises a concave mirror as the mirror (Kim; the HUD device 200 and windshield 110 (i.e. virtual image optical system) comprises a concave mirror 230 as the mirror [¶ 0037-0038], as depicted within Fig. 2); a first lens that is arranged after the plurality of optical elements on the optical path and has positive refractive power (Kim; lens (i.e. a 1st lens) that is arranged after the plurality of [¶ 0037, ¶ 0042, and ¶ 0096] after the plurality of optical elements 220 [¶ 0030], 211-213 [¶ 0034-0036], 241-242 [¶ 0038 and ¶ 0040-0041], and/or 250 [¶ 0042] on the path of light (i.e. optical path) and has refractive power [¶ 0037-0038 and ¶ 0042-0043], as depicted within Fig. 2); and a second lens having refractive power (Kim; lens (i.e. 2nd lens) having refractive power [¶ 0037-0038, ¶ 0042-0043, and ¶ 0096], as depicted within Fig. 2).
Kim as modified by Saisho and Fujita fails to disclose a first lens having positive refractive power; a second lens having negative refractive power, and the first lens and the second lens are independently arranged in order toward the concave mirror from a side of the intermediate image forming section. 
However, Miyawaki teaches a first lens having positive refractive power (Miyawaki; the 3D image display apparatus [¶ 0421-0422] comprises convex lens (i.e. 1st lens) having positive optical/refractive power [¶ 0168 and ¶ 0442]; and wherein, convex and/or concave lens are able to be utilized [¶ 0580]); a second lens having negative refractive power (Miyawaki; the 3D image display apparatus [¶ 0421-0422] comprises concave lens (i.e. 2nd lens) having negative refractive power [¶ 0168 and ¶ 0442]; and; wherein, the convex is alternative side of the concave), and the first lens and the second lens are independently arranged in order toward the concave mirror from a side of the intermediate image forming section (Miyawaki; the convex lens (i.e. 1st lens) and concave lens (i.e. 2nd lens) are independently arranged alongside in this order toward the concave mirror 90 from a side of the 2D image formation apparatus (i.e. intermediate image forming section) [¶ 0440-0442], as depicted within Fig. 22; wherein, an ordered arrangement is illustrated by configuration 1C of Fig. 22 [¶ 0421-0422]; and wherein, mirror 90 [¶ 0300] is able to be concave [¶ 0116-0117 and ¶ 0120]).
Kim in view of Saisho and Fujita and Miyawaki are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Kim as modified by Saisho and Fujita, to incorporate a first lens having positive refractive power; a second lens having negative refractive power, and the first lens and the second lens are independently arranged in order toward the concave mirror from a side of the intermediate image forming section (as taught by Miyawaki), in order to provide a reduction in eye fatigue of a user while presenting a user with media/information (Miyawaki; [¶ 0003-0005 and ¶ 0462]).



Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Saisho and Fujita as applied to claim(s) 5 above, and further in view of Yokoe et al., US PGPUB No. 20180210199 A1, hereinafter Yokoe.

Regarding claim 7, Kim in view of Saisho and Fujita further discloses the information display apparatus according to claim 5, wherein the liquid crystal display panel serving as the flat display (Kim; the LCD panel serving as the display panel 220 and/or module 210 (i.e. flat display) comprises a light source [¶ 0029-0031]) comprises:
a solid light source (Kim; the LCD panel, as addressed above, comprises a light source [¶ 0029-0031], having a backlight (i.e. solid light) source [¶ 0030-0032]); 
an optical element which reduces a divergence angle of divergent light emitted from the solid light source (Kim; the LCD panel, as addressed above, comprises an optical element 111-113, 220, 241-242, and/or 250 which reduces a difference/divergence angle of different/divergent light emitted from the backlight (i.e. solid light) source [¶ 0042-0043 and ¶ 0045-0046, and ¶ 0049-0050]; moreover control of angles of light emitted from the backlight source [¶ 0034, ¶ 0045-0046, and ¶ 0051-0053], as illustrated within Figs. 3A-B); 
an optical member modifying and converting the divergent light that has the reduced divergence angle (Kim; an optical member 210 modifies and converts the different/divergent light 211-213 that has the reduced difference/divergence angle [¶ 0034-0035 and ¶ 0042]; moreover, a reduction of different/divergence angles as depicted within Fig. 3B [¶ 0046 and ¶ 0048-0050]); and 
a reflection source which causes light from the optical member to be reflected and incident on the liquid crystal panel (Kim; a reflection source 250 which causes light from the optical member 210 to be reflected and incident on the LCD panel 220 [¶ 0029-0031 and ¶ 0042], as depicted within Fig. 2 and Fig. 3B).
Kim as modified by Saisho and Fujita fails to disclose an optical member polarizing and converting the divergent light that has the reduced divergence angle; and 
a reflective source which causes light from the optical member to be reflected and incident on the liquid crystal panel.
However, Yokoe teaches an optical member polarizing and converting the divergent light that has the reduced divergence angle (Yokoe; an optical member 20 and/or 34 (for) polarizing and converting the different/divergent light that has the difference/divergence angle [¶ 0041-0042 and ¶ 0055] and/or 34 [¶ 0045-0047 and ¶ 0055]); and 
a reflective source which causes light from the optical member to be reflected and incident on the liquid crystal panel (Yokoe; an optical/reflective source which causes light from the optical member 20 and/or 34 to be reflected and incident on the liquid crystal panel [¶ 0038-0040]).
Kim in view of Saisho and Fujita and Yokoe are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Kim as modified by Saisho and Fujita, to incorporate an optical member polarizing and converting the divergent light that has the reduced divergence angle; and a reflective source which causes light from the optical member to be reflected and incident on the liquid crystal panel (as taught by Yokoe), in order to provide a suppression in damage associated with visualizing content while reducing the affects of sunlight (Yokoe; [¶ 0009-0010, ¶ 0014, and  0017-0018]).



Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Saisho and Fujita as applied to claim(s) 5 above, and further in view of Uehara, US PGPUB No. 20140177040 A1, hereinafter Uehara.

Regarding claim 8, Kim in view of Saisho and Fujita further discloses the information display apparatus according to claim 5, wherein a plate is provided on a side of the virtual image optical system in the liquid crystal display panel serving as the flat display (Kim; a plate (i.e. lens, mirror, panel) is provided on a (in/inner) side/surface of the HUD device 200 (i.e. virtual image optical system) in the LCD panel serving as the display panel 220 and/or module 210 (i.e. flat display) [¶ 0029-0031], as depicted within Fig. 2).
Kim as modified by Saisho and Fujita fails to disclose a λ/4 plate is provided.
Uehara; a lambda over 4 layer/plate is provided on a surface/side of the HUD 1 (i.e. virtual image optical system) in the LCD panel 3 serving as the flat display [¶ 0029-0030 and ¶ 0034-0035], as depicted within Fig. 2; moreover; panel IP [¶ 0028]).
Kim in view of Saisho and Fujita and Uehara are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Kim as modified by Saisho and Fujita, to incorporate a λ/4 plate is provided on a side of the virtual image optical system in the liquid crystal display panel serving as the flat display (as taught by Uehara), in order to provide a reduction in temperature and/or manufacturing required while presenting a user with media/information (Uehara; [¶ 0005-0007 and ¶ 0010]).

	
Regarding claim 9, Kim in view of Saisho and Fujita further discloses the information display apparatus according to claim 5, further comprising the liquid crystal display panel serving as the flat display (Kim; the HUD and LCD panel serving as the display panel 220 and/or module 210 (i.e. flat display) [¶ 0029-0031]; moreover, members 241-242 reflecting light/rays inside of the HUD device 200 associated with the LCD panel serving as the display panel 220 and/or module 210 (i.e. flat display) [¶ 0029-0031 and ¶ 0044-0045]; as further illustrated within Fig. 3B in relation with mirrors 241-242 and panel 220 [¶ 0046, ¶ 0048-0049, and ¶ 0054-0055]).
Kim as modified by Saisho and Fujita comprising a film reflecting ultraviolet rays, or ultraviolet and infrared rays on the side of the virtual image optical system in the liquid crystal display panel serving as the flat display.
However, Uehara teaches a film reflecting ultraviolet rays, or ultraviolet and infrared rays on the side of the virtual image optical system in the liquid crystal display panel serving as the flat display (Uehara; an infrared reflective film reflecting infrared light/rays on the surface/side of the HUD 1 (i.e. virtual image optical system), as depicted within Fig. 1, in the LCD panel 3 serving as the flat display [¶ 0029-0030 and ¶ 0034-0035], as depicted within Fig. 2; moreover; panel IP [¶ 0028]).
Kim in view of Saisho and Fujita and Uehara are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Kim as modified by Saisho and Fujita, to incorporate a film reflecting ultraviolet rays, or ultraviolet and infrared rays on the side of the virtual image optical system in the liquid crystal display panel serving as the flat display (as taught by Uehara), in order to provide a reduction in temperature and/or manufacturing required while presenting a user with media/information (Uehara; [¶ 0005-0007 and ¶ 0010]).


	


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616